Title: To Alexander Hamilton from Nathaniel Appleton, 8 October 1789
From: Appleton, Nathaniel
To: Hamilton, Alexander


Boston, October 8, 1789. “I perceive that His Excellency the President of the United States has been pleased to appoint you Secretary of the Treasury I therefore presume that it is my duty to transmitt Quarterly returns to you, of the Official proceedings in the Loan-Office, of which I have the honor to be a Commissioner, in the same manner as I have hitherto done to the late Commissioners of the Board of Treasury, untill I shall be honored with your Instructions on the Subject. I now accordingly enclose you a Quarterly return of business transacted in this Office from 1t July to 30th. Septembr last … besides the papers enclosed in the package I have for convenience to the Mail, formed two other packages Vizt No. I and No. II directed to the Secretary of the Treasury. Package No I contains all the Accts. presented to the Office by the Holders of Loan Office Certificates, & Certificates of Liquidated Debt, for Interest and also the Accounts of Depreciated Loans lodged in the Office. Package No II contains the Depreciated Loan Office Certificates which are cancelled & defaced with Vouchers for the delivery of New Loan Office Certift. in lieu thereof, also all the Vouchers for Interest paid.…”
